DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 11/10/21 to the non-final Office action of 8/20/21 is acknowledged. The Office action on currently pending claims 1-17 follows.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-17, are rejected under 35 U.S.C. 102(a)(1) as anticipated by EP 2,597,676 to Kim et al. (hereafter “Kim”, cited in IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim taken alone.
Regarding claims 1, 8,  9, 15, and 17, Kim discloses (Fig. 1-4): a cooling device for cooling a power component (150) of a control device for controlling an electrical machine of a vehicle (par. [0006]) arranged therein, comprising: a one-piece cooling housing (110, 120) of cuboid shape (Fig. 1, 3, and 4) having a base (120), a first end face, a second end face (end faces not numbered, but clearly seen on Fig. 1, 2), a first lateral face, and a second lateral face (lateral faces are inherently present), which define a receiving space that is designed for the accommodation of the power component (150), an inlet (at (111)) for supplying a cooling medium (par. [0011]), an outlet for discharging a cooling medium (not numbered, but clearly seen on Fig. 1, par. [0011]), a first cooling channel, a second cooling channel, a third cooling channel, and a fourth cooling channel, wherein the first cooling channel is arranged on the first end face and the second cooling channel is arranged on the second end face ((111-113) and  (121); Fig. 1, 3, and 4; par. [0028]), and wherein the third cooling channel is arranged on the first lateral face and the fourth cooling channel is arranged on the second lateral face ((112), Fig. 1, 3 and 4; par. [0028]), wherein the first and second cooling channel are respectively fluidically connected to the third and fourth cooling channel (Fig. 1), a separate first cooling plate and a separate second cooling plate, the first cooling plate being arranged on the first lateral face and 
Alternatively, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have constructed the cooling plates of Kim as separate components (e.g., if such an implementation is preferable during the assembly / production process, e.g., in order to reduce assembly / production / procurement costs, etc.), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 2, Kim discloses that the third cooling plate and the fourth cooling plate are configured integrally with the cooling housing (110, 120) (the entire structure of the Kim’s device is inherently “integrally” formed, since it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326, 328 (CCPA 1973)).
Regarding claim 3, as best understood, Kim discloses that  the inlet and/or the outlet is configured integrally with the third cooling plate or the fourth cooling plate (the entire structure of the Kim’s device is inherently “integrally” formed, since it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326, 328 (CCPA 1973)).
In re Hotte, supra).
Regarding claim 7, Kim discloses that a fluid divider is arranged in the first cooling channel (111) (the divider is formed at (170) by the inner structure which divides the fluid flow (111) into flows (112) and (113), as can be clearly seen on Fig. 1).
Regarding claim 10, Kim discloses that the power component (150) is embedded in the cooling housing (110, 120) of the cooling device by a compound (160). Further, regarding the limitation “casting”, this limitation does not have any actual patentable weight since it directed to the method of making of the device. It is well settled that even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, See In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations on product claims, which product does not In re Stephens, 145 USPQ 656 (CCPA 1965). 
Regarding claim 13, Kim discloses that at least one busbar terminal (140a), wherein the busbar terminal is arranged in the cover (110) of the cooling device (Fig. 1, 2).
Regarding claims 14 and 16, Kim discloses all, as applied to claim 9 above, but that the power component is an intermediate circuit capacitor.
Since capacitors have been notoriously known and widely used in related arts before the effective filing fate of the claimed invention1, it would have been obvious to a person of the ordinary skill in said arts before the effective filing date of the claimed invention to have utilized an intermediate circuit capacitor in conjunction with the cooling device of Kim, in order to adapt the device of Kim for a particular application (i.e., circuit) in which the use of capacitor(s) is required and at the same time in order to provide effective cooling for said capacitor(s), since the cooling arrangement of Kim would act in the same way in order to cool either semiconductor device(s) or capacitor(s). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 4 and 5, as best understood, the modified Kim does not explicitly teach a fifth cooling channel that is fluidically connected to the first cooling channel and/or to the 
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have provided as many cooling channels and cooling plates as needed in Kim (alone or as modified by Hayakawa), including as claimed, in order to achieve desired level of heat dissipation and overall cooling efficiency, since it has been held that mere duplication of the essential working parts of a device (i.e., of the cooling channels and plates) involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter

Claims 11 and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 11 (“a first power circuit-breaker and a second power circuit-breaker, wherein the first power circuit-breaker is arranged on the first cooling plate, and the second power circuit-breaker is arranged on the second cooling plate”) in combination with all of the limitations of claims 1 and 9, are believed to render the combined subject matter and claim 12 depending therefrom allowable over the prior art of record taken alone or in combination.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the Applicant’s arguments as pertained to Kim, is that, allegedly, “Claim 1 differs from Kim in that claim 1 requires a cooling device having a one-piece cooling housing. No such one-piece housing is taught in Kim, and therefore the Section 102 rejection is improper…Kim teaches a cooling device which is composed of two separate plates that are joined together. A cooling channel through which a cooling medium can flow is formed within each of the two plates. Claim 1 instead recites a one-piece cooling housing, a cover, and separate cooling plates which delimit the cooling channels. This is neither shown nor suggested in Kim”.
In response, the Office directs the Applicant’s attention to the fact that when components (110) and (120) are joined (fastened) together (i.e., as shown on Fig. 1) they form a one-piece integral structure of the cooling housing. The Office reminds Applicant that it has been held that the term "integral" (i.e., one-piece) is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Further, it is noted that Applicant did not address the obviousness rejection in view of the Kim alone.
In view of the above the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).